FEINBERG, Chief Judge
(dissenting):
This case presents us with a unique set of facts, parties, and pleadings. Many aspects of plaintiffs’ case are troublesome, because plaintiffs seek unusual relief, both procedural and substantive, as to which I express no view. But the issue now before us is far narrower, and raises more familiar considerations. That issue is whether a federal district court has federal question jurisdiction over the action, see 28 U.S.C. § 1331(a), because the action arises under federal common law. I agree with District Judge Pratt that this case should be tried in federal court under rules of federal common law. I therefore dissent from the opinion of the majority.
That the present case is sui generis, and national in its proportions, is evident from the complaint itself. The defendants in this action are five of the largest chemical companies in the nation, all of which admittedly manufactured “Agent Orange,” a defoliant, for use by our nation’s armed forces in Vietnam between 1962 and 1971. Plaintiffs’ suit is brought on behalf of veterans, living and dead, and their parents, wives, widows, orphans, and children, living, dead, and stillborn. Plaintiffs allege that the Agent Orange supplied by the defendants was “contaminated with . . . polychlorinat-ed dibenzo-p-dioxins . .. and polychlori-nated dibenzo furans . . . including 2,3,7,8,-tetra-chloro dibenzo p-dioxin (. . . “Diox*996in”), one of the most toxic substances ever developed by man.” Plaintiffs further allege that as a result of exposure to Agent Orange, they incurred, or have suffered an increased risk of incurring, cancer, genetic damage, and an early death. Judge Pratt noted that the defendants are “facing aggregate claims which may eventually amount to billions of dollars.” As the majority notes, the complaint identifies fifteen groups of plaintiffs, totalling over 800 plaintiffs who, we are told, have filed complaints in 25 judicial districts all across the country. By this time it is probable that 30 to 40 districts are affected, since additional plaintiffs appear daily; plaintiffs’ counsel assures us that many more complaints would already have been filed, but for the request of Judge Pratt not to do so until the question of class certification has been resolved. How many plaintiffs will ultimately come forward is unclear. Present plaintiffs assert that as many as 2,400,000 men and women who served in the armed forces could be eligible to sue defendants-not to mention their parents, dependents, and dead or stillborn children. The national dimensions of the case as pleaded are too obvious to escape notice. Identical complaints have been filed, inter alia, in Massachusetts and California, in Illinois and Texas, and we are informed that the Judicial Panel on Multidistrict Litigation has ordered all Agent Orange cases consolidated before Judge Pratt. The plaintiffs in these cases complain of injuries sustained as the result of service in our nation’s military, in a national endeavor in a foreign land. To the non-legal mind, it would be an odd proposition indeed that this litigation, so patently of national scope and concern, should not be tried in federal court.
As for the legal mind, all involved in this case-the parties, Judge Pratt, and the panel on appeal-appear to agree that federal question jurisdiction depends upon whether a federal common law rule of product liability should be applied. See Illinois v. City of Milwaukee, 406 U.S. 91, 98-101, 92 S.Ct. 1385, 1390-1391, 31 L.Ed.2d 712 (1972); Ivy Broadcasting Company v. American Telephone and Telegraph Company, 391 F.2d 486, 492-93 (2d Cir. 1968). Whether a federal rule should be applied, in turn, depends on three factors, as discerned in Miree v. DeKalb County, 433 U.S. 25, 97 S.Ct. 2490, 53 L.Ed.2d 557 (1977), and Wallis v. Pan American Petroleum Corporation, 384 U.S. 63, 86 S.Ct. 1301, 16 L.Ed.2d 369 (1966):
(1) the existence of a substantial federal interest in the outcome of the litigation;
(2) the effect on this federal interest should state law be applied; and
(3) the effect on state interests should state law be displaced by federal common law.
Judge Pratt, in his thorough and able opinion, analyzed all these factors and concluded that the fashioning of a federal common law rule was warranted on the facts of the present case. In a closely analogous case, Owens v. Haas, 601 F.2d 1242 (2d Cir.), cert. denied, 444 U.S. 980, 100 S.Ct. 483, 62 L.Ed.2d 407 (1979), this court recently arrived at the same result. Owens is instructive because it represents the most recent examination by this court of the “federal interest” doctrine discussed in Miree and Wallis. A review of the Owens facts and holding shows that Judge Pratt’s analysis of the factors set forth above was correct.
In Owens, plaintiff was a federal prisoner who was injured by county jail officials who were working under contract with the federal government. Plaintiff sued for damages as, inter alia, a third-party beneficiary of that contract. On that theory, the “first question” before this court was whether plaintiff’s claims were “a matter of federal law or of state law”; the question was posed “both as a guide to contract interpretation and as an alternate basis for jurisdiction in the district court.” 601 F.2d at 1248. Writing for the panel, the late Judge Smith noted that “the federal government owes a duty of reasonable care to safeguard the security of prisoners under its control,” and discerned a “federal regulatory scheme” for maintaining the health and well-being of such prisoners. Id. at 1249. Judge Smith then concluded that this regulatory scheme generated “a federal interest in assuring *997uniform treatment of federal prisoners,” id., and that that interest, combined with the government’s duty of reasonable care, meant that “federal rights and obligations [did] ‘hinge on the outcome’ of litigation in this area,” id. at 1249-50. As a result, the court held that federal common law should apply.
Looking, as the Owens court did, to Miree and Wallis, the first question we must answer is whether the federal government has a “substantial interest” in the outcome of this litigation. It is plain that this question must be answered affirmatively. As the Supreme Court observed in United States v. Standard Oil Company, 332 U.S. 301, 67 S.Ct. 1604, 91 L.Ed. 2067 (1947),
Perhaps no relation between the Government and a citizen is more distinctively federal in character than that between it and members of its armed forces. To whatever extent state law may apply to govern the relations between soldiers or others in the armed forces and persons outside them or non-federal governmental agencies, the scope, nature, legal incidents and consequences of the relation between persons in service and the government are fundamentally derived from federal sources and governed by federal authority. See Tar-ble’s Case, 80 U.S. 397, 13 Wall. 397, 20 L.Ed. 597; Kurtz v. Moffitt, 115 U.S. 487, 6 S.Ct. 148, 29 L.Ed. 458. So also we think are interferences with that relationship such as the facts of this case involve. For, as the Federal Government has the exclusive power to establish and define the relationship by virtue of its military and other powers, equally clearly it has power in execution of the same functions to protect the relation once formed from harms inflicted by others.
Id. 332 U.S. at 305-06, 67 S.Ct. at 1606-1607 (footnotes omitted). This obviously federal relationship does not depend primarily upon any particular statute, but rather inheres in the federal government’s exclusive capacity to wage war. But in the case before us this relationship can also be analyzed in terms of Owens. In Owens, the federal government was found to owe “a duty of reasonable care” to federal prisoners, a duty stemming from statutory enactment, specifically 18 U.S.C. § 4042.1 Similarly, the federal government here is under a statutory obligation to provide “an improved and uniform program of medical . . . care for members [of the uniformed services] and certain former members of those services, and for their dependents.” 10 U.S.C. § 1071. Further, in Owens this court discerned in “the scheme of regulation of federal prisons [an indication of] congressional intent to provide some general protections for federal prisoners.” 601 F.2d at 1249. Similarly, in the present case there is a statutory scheme to provide “general protections” for members and veterans of the uniformed services. See 10 U.S.C. §§ 1071-87 (program of medical care for members of uniformed services and dependents); 38 U.S.C. §§ 310-15 (schedule of compensation to veterans and dependents for wartime disabilities); §§ 321-22 (schedule of compensation to survivors of veterans for wartime death); §§ 331-35 (same, peacetime disabilities); §§ 341-42 (same, peacetime death); 50 U.S.C.App. § 454(a) (requiring adequate provision of shelter, sanitary facilities, water supplies, heating and lighting arrangements, medical care, and hospital accommodations before persons can be inducted into military service). See also the various regulations governing the welfare of soldiers, all of which are, of course, promulgated under authority granted by Congress. 10 U.S.C. § 121 (President’s power to prescribe regulations); § 3012(g) (Secretary of Army’s power to prescribe regulations).2 The Secretary of the Army is re*998quired by statute to be responsible for the “welfare, preparedness, and effectiveness of the Army.” 10 U.S.C. § 3012(b)(1).
The majority concludes that on the facts of this case “there is no federal interest in uniformity for its own sake,” and that there is no federal “substantive interest in the content of the rules to be applied.” I disagree on both counts. As to uniformity of treatment, this court noted in Owens that “[bjecause there is a federal regulatory scheme, there is a federal interest in assuring uniform treatment of federal prisoners.” 601 F.2d at 1249. It is anomalous for this court to hold, on the one hand, that the federal government has an interest in “uniform treatment” of its prisoners sufficient to warrant the use of a federal rule of recovery, and, on the other hand, that the federal government has no such interest in “uniform treatment” of its soldiers. The majority suggests that the anomaly here lies “with Congress, which has made specific provisions for the protection of the government’s prisoners but not for its soldiers.” But a review of the statutory and regulatory provisions cited above, especially 10 U.S.C. §§ 1071-87 (medical care), § 3012(bXl) (Secretary of Army’s responsibility for “welfare” of Army personnel), and 38 U.S.C. §§ 310-15, 321-22, 331-35, 341-42 (veterans’ and survivors’ compensation), as well as myriad, detailed Army Regulations, demonstrates beyond doubt that Congress has made specific provisions for the protection of its soldiers, both directly and by delegation.
The majority also concludes that because the government has arguably conflicting substantive interests in the outcome of the litigation, “the federal policy is not yet identifiable.” The allegedly conflicting federal interests are in the welfare of veterans and in the welfare of suppliers of war materiel. But that the plaintiff veterans and the defendant contractors have opposing interests in this litigation hardly means that the paramount federal interest is somehow divided or self-contradictory. The United States has a clear interest in the protection of its soldiers from harm caused by defective war materiel. What other interests does the United States arguably have that might conflict with this clear interest? One such interest might be in seeing that defendants, as suppliers of war materiel, are treated fairly. But that interest cannot be said to conflict with the government’s interest in the safety of its soldiers. Another such interest might be in preventing defendants from being driven to bankruptcy by large damage awards to Agent Orange plaintiffs, who have already made claims assertedly greater than defendants’ combined liquid assets. This, I take it, is what the majority means by its reference to the federal interest in the “welfare” of defendants. But this interest lies in the future, and in the realm of speculation. There will be time enough to deal with the potential impact of defendants’ financial liability if and when they incur any, if it is truly in the interest of the United States to do so. By contrast, plaintiffs’ injuries-assuming for the moment that plaintiffs have a viable cause of action-lie in large part in the present, and in the realm of the concrete. The conclusion seems inescapable to me that the United States’ interest in the “welfare” of defendants cannot approach, either in magnitude or in quality, its interest in the welfare of the Agent Orange plaintiffs. In short, in the case before us the paramount interests of the United States are in the welfare of its veterans and in their fair and uniform treatment.
Having discerned a significant federal interest, we are next required to determine *999whether or not a “significant conflict” exists between that interest and the application of state law. This factor is not reached by the majority. But that such a conflict does exist in the present case can hardly be disputed. Given the “distinctively federal” character of the relationship between the federal government and its soldiers, there is an inherent federal interest in the uniform definition of the aspects of that relationship involved in this case. As noted earlier, this inherent interest in uniformity was observed by this court in Owens, 601 F.2d at 1249. The application of state law to the present case would severely frustrate this federal interest: If state law is applied in the present litigation, and assuming again that the allegations in the complaint are true, then veterans may well be subjected to sharply differing rules of law in the pursuit of their remedies. For example, the law of the various states is in flux, diverging widely in the definition of what constitutes a “defective” product-especially with respect to defectively designed products- and in the availability of defenses based on the “state of the art” and technological feasibility. See United States Department of Commerce, Interagency Task Force on Product Liability, Product Liability: Final Report II-6-10 (1977) (varying state law respecting “defectiveness,” especially in design-defect cases); id. at 11-11-12 (same, respecting defense of “state of the art”). As a result, if the laws of 30 or 40 state jurisdictions are separately applied, veterans’ recoveries for Agent Orange injuries will vary widely-despite the fact that these soldiers fought shoulder to shoulder, without regard to state citizenship, in a national endeavor abroad. In sum, the federal interest here in uniformity would be defeated by the application of discrete and differing state laws. It is thus not necessary to reach the question whether the other federal interest present in this case-in seeing that soldiers are not harmed by defective war materiel-would be frustrated by the application of state law. Because the federal interest in uniformity would be defeated by such an application, I conclude that the first two requirements of Miree and Wallis, as interpreted by this court in Owens, are satisfied, as Judge Pratt concluded.
The third and last factor involves the extent to which state interests would be affected, if state law were to be “displaced” by federal common law in the present case. This factor is also not reached by the majority. I agree with Judge Pratt’s conclusion that the claims made by plaintiffs in this unique and unprecedented litigation do not fall within the developed area of state tort law. As noted above, the states’ product liability law is in flux; with respect to a case as novel as the one before us, a consistent and established body of state law is even less discernible. Accordingly, I think that Judge Pratt was correct in holding that the application of federal common law to the case before us would not “displace” state law, because there is no substantial body of state law on this point to be displaced. I thus conclude that all three factors, accepted by the majority as the proper analytical framework, point to the use of a federal common law rule in the present case, giving rise to federal question jurisdiction.
Because I conclude that the district court does have jurisdiction over the case before us, I dissent from the opinion of the majority.

. 18 U.S.C. § 4042 provides, in pertinent part, that the “Bureau of Prisons . .. shall ... provide for the safekeeping, care, ... subsistence, ... [and] protection ... of all persons charged with or convicted of offenses against the United States ... . ”


. E. g., Army Regulation 40-2, Army Medical Treatment Facilities, General Administration (effective April 1, 1978) (requiring provision of highest quality of patient care to soldiers in Army medical facilities); Army Regulation 40-3, Medical, Dental, and Veterinary Care (effective December 1, 1977) (providing standards of *998policy, eligibility, treatment, and administration, inter alia, in Army medical facilities); Army Regulation 32-15, Clothing and Textile Materiel, Classification and Inspection (effective October 1, 1976) (providing minimal standards for serviceability of clothing of Army personnel); Army Regulation 210-16, Bachelor Housing Management (effective September 15, 1975) (providing minimal standards of adequacy for quarters of certain Army personnel); Army Regulation 30-1, Army Food Service Program (effective July 1, 1977) (providing standards for food and food services for Army personnel); Army Regulation 28-1, Army Morale Support Activities (effective February 15, 1979) (providing programs for maintenance of morale, esprit, mental and physical fitness, and combat readiness of Army personnel).